Citation Nr: 1127819	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  09-31 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date prior to September 24, 2008, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1986 to October 1986, November 1990 to May 1991, and from February 2003 to April 2005. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee. 

The Board additionally notes a statement of the case was issued in July 2008 which considered increased ratings for lumbar spondylosis, residuals of a fracture to the right proximal tibia, a right sacral ileitis, right hip, and service connection for posttraumatic stress disorder (PTSD).  A subsequent August 2008 supplemental statement of the case (SSOC), once again considered these issues.  However, a substantive appeal was not filed with respect to these issues.  See 38 C.F.R. § 20.202 (2010).  

The Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.

However, inasmuch as the RO has not taken any action to indicate to the Veteran that such issues remain on appeal and it took steps to close the appeal (see certification of Appeal [VA Form 8]), the requirement that there be a substantive appeal is not waived.  The facts of this case are clearly distinguished from the Court's holding in Percy, because in this appeal the Veteran was not mislead by actions on the part of VA into believing that he had perfected an appeal as to these issues.  Moreover, the Veteran has not submitted any statements indicating that he wished to appeal these matters or that he currently believes these matters are on appeal.  He specifically indicated in his August 2009 substantive appeal that he was only appealing the effective date of his TDIU.  Therefore, the Board concludes that the issues regarding his increased rating claims for his lumbar spondylosis, residuals of a fracture to the right proximal tibia, a right sacral ileitis, right hip, and service connection for PTSD are not currently on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

By way of procedural history, the record shows that the RO denied entitlement to a TDIU in an August 2007 rating decision.  The RO determined that the Veteran failed to meet the schedular requirements under 38 C.F.R. § 4.16(a) due him having only a combined rating of 50 percent.  It was also found that there was insufficient evidence to support the assignment of TDIU on an extraschedular basis under 4.16(b).  In December 2007, January 2008, February 2008, and June 2008, within one year of the August 2007 rating decision, VA received evidence suggesting that his service connected disabilities warranted higher ratings.  That evidence also included findings that addressed the Veteran's unemployability, which included multiple references his receipt of Social Security Administration (SSA) disability benefits.  Notably, a May 2008 VA outpatient report indicated that the Veteran had recently been awarded SSA benefits.  

Recently, in Buie v. Shinseki, 24 Vet. App. 242 (2010), the Court vacated and remanded an earlier effective date claim because the Board did not discuss the application of § 3.156(b) in its decision, but instead focused on the question of whether statements submitted within the appeal period following a rating decision satisfied 38 C.F.R. § 20.201 and were Notices of Disagreement. Buie, Vet. App. at 252.  Essentially, the Court indicated that, because the statements were submitted within one year of the corresponding regional office decision, the Board should have considered whether the statements included the submission of new and material evidence. Id.  

Here, the Board finds that the evidence submitted within one year of the August 2007 rating decision is "new and material" to the Veteran's claim for TDIU.  This evidence is thus considered to have been filed in connection with that claim.  Therefore, it is reasonable to conclude that the pending claim would have then remained open until the RO readjudicated the issue in December 2008. Therefore, he had one year from the readjudication to submit a notice of disagreement.  As such, his March 2009 notice of disagreement is timely.  See Buie, Vet. App. at 252 ("The Federal Circuit went on to hold that a regional office decision becomes final 'only after the period for appeal has run,' and that '[a]ny interim submissions before finality must be considered by the VA as part of the original claim.'")

Thus, the determination of the award of the effective date for the grant of a TDIU hinges on when the evidence established entitlement under 4.16(a) or 4.16(b).  The record again shows that the Veteran was awarded SSA benefits during the pendency of the appeal.  Specifically, following his numerous reports of being in receipt of SSA disability benefits, a November 2008 inquiry by the RO confirmed that the Veteran began receiving disability benefits in March 2007.  A copy of the SSA decision awarding benefits and records underlying that decision has not been obtained.  Such would be extremely probative in determining whether the Veteran met the schedular or extra-schedular requirements for receiving a TDIU. 

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  Although it is unclear for what disorder the Veteran is receiving disability benefits for, it appears that it may be related to his service-connected disabilities for which TDIU was ultimately granted.  As such, these records must be obtained.

Moreover, a review of the record discloses a need for additional development.  Specifically, the Board observes a document dated in November 2007 from the State of Tennessee Disability Determination Section, requesting records from the Blanchfield Army Hospital.  The letter indicates that the Veteran had applied for disability benefits.   Records associated with any state disability have not yet been associated with the claims file.  The RO must contact the Veteran and ask him to provide additional details regarding any award of state disability benefits, including the basis for the decision(s).  After securing the necessary authorization, the RO should attempt to obtain any available records from the State of Tennessee Disability Determination Section. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain SSA records, including the medical evidence used to determine disability eligibility.  Any negative search result should be noted in the record.  

2.  The RO/AMC should contact the Veteran and ask him to provide additional details regarding any award of state disability benefits, including the bases for the decision.  Additionally, the RO/AMC should ask the Veteran to authorize the release of all records associated with the award of benefits.  If the Veteran provides such authorization, the RO/AMC should contact the state agency responsible for the award of benefits, and request that agency provide a copy of the decision awarding the benefits and the records upon which the decision was based.  If the records cannot be obtained, the RO/AMC should make an official determination of unavailability, inform the Veteran that the records could not be located, and ask him to submit any copies that he may have of such records.

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


